NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 20-2953
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                  FRANK J. CAPOZZI,
                                           Appellant
                                    ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                           (D.C. No. 3-16-cr-00347-001)
                   District Judge: Honorable Robert D. Mariani
                                 ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 December 13, 2021
                                  ______________

          Before: GREENAWAY, JR., KRAUSE, and PHIPPS, Circuit Judges.

                              (Opinion Filed: April 1, 2022)

                                     ______________

                                        OPINION*
                                     ______________


GREENAWAY, JR., Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Defendant-appellant Frank J. Capozzi appeals from his judgment of conviction,

arguing that the fruits of a search conducted pursuant to a search warrant should be

suppressed. Because we conclude that the magistrate had a substantial basis for

concluding that probable cause existed to issue the warrant, we will affirm the judgment

of conviction.

    I.      BACKGROUND

         Capozzi first came to law enforcement’s attention in November 2011, when

Allstate Insurance contacted Pennsylvania’s Office of the Attorney General (OAG) with

its suspicions that Capozzi had submitted fraudulent claims under a disability insurance

policy. Allstate suspected that Capozzi, who claimed to be disabled and unable to work,

was never employed at the company he had reported working for—Hindi Beginnings,

Inc. The OAG’s investigation uncovered that no employer had reported wages from

Hindi Beginnings to Capozzi and that Capozzi in fact had received unemployment

benefits from the Commonwealth during 2011.1

         Based on these findings, OAG agents investigated addresses connected to Hindi

Beginnings, including a residence at 465 South Franklin Street in Wilkes-Barre. Through

interviews with Capozzi, Krisandra Strausser, and Robert Monaco, OAG agents

discovered that Strausser and Monaco submitted fraudulent documents to Allstate,

attesting to be executives at Hindi Beginnings, in furtherance of Capozzi’s disability



1
  Eligibility for unemployment benefits was, at the time, only available to those willing
and able to work, and who were actively seeking employment. This, of course, is
incompatible with disability insurance claim.
                                             2
insurance claim. In April 2013, OAG agents executed arrest warrants against Capozzi,

Strausser, and Monaco in connection with the insurance fraud investigation. In June

2013, Capozzi shared, through his attorney, certain corporate and personal financial

documents indicating that Hindi Beginnings was a functioning corporation and that

Capozzi had received $8,999.00 in compensation from the company during 2011.

       OAG Special Agent Douglas Hilyard, curious as to why Capozzi would report

such a low-income figure to the IRS, reached out to Special Agent Erik Veder, an agent

of the IRS apparently located in North Carolina. Agent Veder reported that one common

scheme was to report income on federal tax returns to maximize tax return credits.

       In July 2013, after Capozzi’s arrest, OAG agents sought a search warrant from a

Commonwealth magistrate for the Wilkes-Barre property connected to Hindi Beginnings.

The search warrant sought a variety of documents pertaining to the operations of Hindi

Beginnings in 2011, in whatever medium those documents might be stored. The warrant

was for the entire Wilkes-Barre property in which Hindi Beginnings business was

purportedly conducted.

       The searches uncovered several thumb drives, from which the OAG forensically

extracted data. Agent Hilyard’s review of the drives revealed files listing tax clients and

tax returns. Those individuals referenced in these files as tax clients appeared to be

federal prisoners, who were not earning incomes or receiving tax refunds. The OAG

subsequently shared the information it recovered with the IRS Office for the Middle

District of Pennsylvania. Other documents recovered in the search were used in the

Commonwealth’s prosecution of Capozzi.

                                             3
         A Grand Jury returned an indictment charging Capozzi with one count of

conspiracy to defraud the Government, 18 U.S.C. § 286 (Count One), five counts of wire

fraud, 18 U.S.C. § 1343 (Counts Two – Six); five counts of Aggravated Identity Theft, 18

U.S.C. § 1028A (Counts Seven – Eleven); and four counts of theft of Government

money, property, or records, 18 U.S.C. § 641 (Counts Twelve – Fifteen). Capozzi

unsuccessfully moved to suppress the fruits of the OAG’s search of his home. Capozzi

subsequently pleaded guilty to Count One and Count Seven, and the remaining charges

were dismissed by the Government. On September 14, 2020, the District Court entered

its judgment of conviction against Capozzi, sentenced him to a term of 46 months’

imprisonment on Count One and a term of 24 months’ imprisonment on Count Seven, to

run consecutively, for an aggregate sentence of 70 months’ imprisonment.

         Capozzi now appeals, renewing his suppression arguments. We agree with the

District Court that the warrant issued for the search of the Wilkes-Barre property

complied with the Fourth Amendment and will affirm the judgment of conviction.

   II.      JURISDICTION AND STANDARD OF REVIEW

         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction pursuant to 28 U.S.C. § 1291. “Our review of the denial of a motion to

suppress is for clear error as to the District Court’s findings of fact, and plenary as to

legal conclusions in light of those facts.” United States v. Williams, 974 F.3d 320, 350

(3d Cir. 2020) (quoting United States v. Hester, 910 F.3d 78, 84 (3d Cir. 2018)). In the

context of evaluating a warrant, we exercise plenary review over the District Court’s

evaluation of the issuing magistrate’s probable cause determination and conduct a

                                               4
deferential review of the initial probable cause determination. United States v. Stearn,

597 F.3d 540, 554 (3d Cir. 2010). Our role is solely to evaluate whether “the magistrate

had a substantial basis for concluding that probable cause existed.” Id. (quoting Illinois

v. Gates, 462 U.S. 213, 238 (1983)); see also United States v. Desu, 23 F.4th 224, 235

(3d Cir. 2022).

   III.   DISCUSSION

       The Fourth Amendment provides that “no Warrants shall issue, but upon probable

cause, supported by Oath or affirmation, and particularly describing the place to be

searched, and the persons or things to be seized.” U.S. Const. amend. IV. Probable

cause exists where “there is a fair probability that contraband or evidence of a crime will

be found in a particular place.” Gates, 462 U.S. at 238. “The warrant must also describe

the things to be seized with sufficient particularity and be ‘no broader than the probable

cause on which it is based.’” United States v. Zimmerman, 277 F.3d 426, 432 (3d Cir.

2002) (quoting United States v. Weber, 923 F.2d 1338, 1342 (9th Cir. 1991)).

       Because we cannot determine that the issuing magistrate did not have a substantial

basis for concluding that probable cause existed to search the whole of the Wilkes-Barre

property, we will affirm the judgment of conviction.

       Capozzi argues that the warrant was invalid because the search was pretextual in

nature, failed to state with specificity the items sought and the places to be searched, and

the search itself was not limited in scope to the places or items inside the property where

documents related to Hindi Beginnings would be found. Capozzi proposes that, as a

result of OAG’s inquiry to Agent Veder, this Court should apply the Commonwealth’s

                                              5
search and seizure jurisprudence in evaluating the admissibility of the recovered

documents. In federal court, however, “evidence obtained in accordance with federal law

is admissible.” United States v. Rickus, 737 F.2d 360, 363 (3d Cir. 1984). Our test for

determining the admissibility of evidence recovered from a search “is one of federal law,

neither enlarged by what one state court may have countenanced, nor diminished by what

another may have colorably suppressed.” Elkins v. United States, 364 U.S. 206, 224

(1960); see also United States v. Laville, 480 F.3d 187, 193 (3d Cir. 2007).

       With that in mind, the warrant issued here was clearly supported by probable

cause. Capozzi suggests that the length of the investigation and earlier provision of

documents to the OAG undermined any suggestion of probable cause. However, OAG’s

investigation to that point had uncovered evidence of at least two concurrent fraud

schemes. First, there was the simultaneous collection of a disability insurance policy

from Allstate and unemployment benefits from the Commonwealth. Second, Capozzi’s

own records raised the possibility of fraudulent tax filings or failure to appropriately file

taxes. It was reasonable for the OAG to expect to find additional documents establishing

that Hindi Beginnings did not conduct any real business and that Capozzi did not receive

any salary, notwithstanding Capozzi’s earlier provision of documents. At the very least,

such a search was reasonable to assure the veracity of the documents provided.

       Moreover, OAG’s investigation (and public records) clearly identified the Wilkes-

Barre address as Hindi Beginnings’s headquarters. Although Capozzi complains that the

warrant was too broad in permitting the search of the entire property and any medium in

which financial records may have been kept, he offers no cogent limiting principle that

                                              6
should have narrowed this warrant. Tellingly, he neither suggests a clear line of

demarcation between the living space and office space for Hindi Beginnings, nor any

reason some electronic devices in the home were amenable to search but others were not.

Although the warrant sought all documents pertaining to the operation of Hindi

Beginnings for the tax and business year of 2011, that alone is insufficient to conclude

that the search was overbroad. See United States v. Fattah, 858 F.3d 801, 819-20 (3d Cir.

2017) (concluding warrant authorizing seizure of “[a]ll financial records” and “[a]ll tax

records,” among other things, satisfied the particularity requirement). Our review of the

record certainly reveals there was a “fair probability” that incriminating financial

documents could have been found throughout the property. See Gates, 462 U.S. at 238;

Zimmerman, 277 F.3d at 432.2

    IV.      CONCLUSION

          Accordingly, we will affirm the judgment of conviction.




2
  Because we conclude that there was a substantial basis for the magistrate’s probable
cause determination, we need not reach the question of whether the OAG executed the
warrant in good faith reliance upon its validity. See United States v. Leon, 468 U.S. 897,
924-25 (1984); Pearson v. Callahan, 555 U.S. 223, 241-42 (2009) (recognizing that Leon
created an analytical framework in which “a defendant challenging a search will lose if
either: (1) the warrant issued was supported by probable cause; or (2) it was not, but the
officers executing it reasonably believed that it was”).
                                              7